t c summary opinion united_states tax_court diana m price skore and joseph skore petitioners v commissioner of internal revenue respondent docket no 5002-05s filed date mark moktarian for petitioners kris h an for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure for respondent determined a dollar_figure deficiency and a dollar_figure accuracy-related_penalty under sec_6662 respondent from third-party payor records determined that petitioners received and failed to report various items of income1 for which the internal_revenue_service irs proposed an adjustment of dollar_figure to petitioners’ gross_income the parties have filed a stipulation of settled issues in which they agree that petitioners received the following income items in item interest bank of america gambling income_interest toby skore survivors trust interest william skore decedent’s amount dollar_figure big_number big_number unified_credit_trust skore trust business income skore trust capital_gain skore trust big_number big_number big_number big_number total 1the notice_of_deficiency sets forth the following item interest capital_gain dividend small_business other income total return showed dollar_figure big_number -0- big_number big_number reported proposed to irs change dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number the issues remaining for decision are whether petitioners are entitled to offset or reduce with their claimed capitalized expenditures the dollar_figure capital_gain that passed through the skore trust entitled to offset their gambling_losses against their gambling income and liable for the accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference when the petition was filed petitioners resided in california william and toby skore parents of joseph skore mr skore created the skore trust for estate_planning purposes mr skore’s parents transferred their interests in their house the sycamore property to the skore trust the skore trust’s beneficiaries include mr skore his brother and his sister who also served as the skore trust’s trustee william skore passed away in date toby skore passed away in date thereafter the trustee used the sycamore property as a rental property the trustee sold the sycamore property in the trustee filed a form_1041 u s income_tax return for estates and trusts for and issued schedules k-1 beneficiary’s share of income deductions credits etc to the skore trust’s beneficiaries on the form_1041 the trustee reported a dollar_figure capital_gain and equal distribution of the sale proceeds to the skore trust’s beneficiaries the trustee did not report expenses for repairs or improvements with respect to the sycamore property in mr skore did not seek reimbursement from the skore trust or its trustee for any expenditures that he may have made in petitioners timely filed their form_1040 u s individual_income_tax_return petitioners reported adjusted_gross_income of dollar_figure claimed deductions of dollar_figure on schedule a itemized_deductions and reported zero tax petitioners did not claim deductions for the dollar_figure in expenses that mr skore alleges he paid with respect to the skore trust’s sycamore property on their form_1040 petitioners claimed a refund of a dollar_figure overpayment for withheld tax respondent however issued petitioners a notice_of_deficiency in response petitioners filed a timely petition with the court seeking redetermination of the deficiency discussion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden to prove that the determinations are in error see rule a welch v 2dollar_figure amount_realized - dollar_figure adjusted_basis dollar_figure capital_gain helvering 290_us_111 but the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to the issue see sec_7491 petitioners have not alleged that sec_7491 applies however the court need not decide whether the burden shifted to respondent since there is no dispute as to any factual issue accordingly the case is decided by the application of law to the undisputed facts and sec_7491 is inapplicable ii mr skore’s entitlement to offset or reduce the dollar_figure capital_gain by dollar_figure in capitalized expenses mr skore alleges that he paid the following expenses on behalf of the skore trust in description amount dollar_figure dollar_figure dollar_figure dewey pest control y g painting-lajolla sycamore home depot-sycamore thrifty rooter-lajolla south martel dollar_figure dollar_figure dollar_figure dollar_figure sycamore formosa ave air affair-plumbing heating qbi locksmith-sycamore tashman-sycamore westside wholesale dollar_figure elec lighting dollar_figure c a intl tile dollar_figure perfect floors dollar_figure albee’s disc appliance tag designs-architectural dollar_figure city of l a fin tax permit div dollar_figure dollar_figure l a dept of bldg safety orchard supply-sycamore dollar_figure shlomo ashash-formosa ave sycamore mini blinds-sycamore hollywood plumbers-formosa ave dollar_figure dollar_figure dollar_figure gardner-sycamore formosa ave additional work various props total dollar_figure dollar_figure dollar_figure 1the court notes that the expenses appear to be repairs ie expenditures made for the purpose of keeping the property in an ordinarily efficient operating condition see ill merchs trust co v commissioner 4_bta_103 rather than capital expenditures that are made for permanent improvements or betterments made to increase the property’s value or substantially prolong its useful_life see sec_1_162-4 sec_1_263_a_-1 income_tax regs mr skore claimed dollar_figure in expenses the court has reduced that figure to dollar_figure by the following unrelated personal expenses see sec_262 description country villa-boarding toby skore hancock park-boarding toby skore care toby skore jan to feb ex b various nursing care1 ex c various prescription1 drugs medical services total amount dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure 1although petitioners did not claim nor prove entitlement to deductions for these expenditures they might have qualified as medical_expenses under sec_213 subject_to the definition of a dependent in sec_152 the 5-percent floor and reductions for the amounts that mr skore received to reimburse him for the care of his parents mr skore testified that the dollar_figure amount related to the care of his parents and that he did not know why it was there petitioners argue that mr skore held an equitable interest in the skore trust’s property and since mr skore paid expenses to improve the skore trust’s property which was eventually sold mr skore should be able to offset his share of the passed- through capital_gain with his capitalized expenses in the fairness of justice he is not asking for an ordinary deduction of dollar_figure but rather he is reducing the capital_gain pincite percent by the capitalized item it is oft repeated that state law determines the nature of property rights while federal_law determines the appropriate tax treatment of those rights 472_us_713 363_us_509 pursuant to california law legal_title to a trust’s assets vests generally in the trustee while the equitable or beneficial_interest in the trust’s assets vests in its beneficiaries see title ins trust co v duffil p cal reagh v kelley cal rptr cal ct app the court concludes that mr skore held an equitable interest in the skore trust’s assets under california law federal_law nonetheless precludes petitioners from using the expenditures either as an offset against or as a reduction from mr skore’s share of the passed-through capital_gains as a general_rule a_trust is a taxpayer separate and apart from its beneficiary for federal_income_tax purposes 250_f2d_902 5th cir on that premise the federal courts have disallowed deductions offsets or reductions for trust expenditures claimed by a trust’s beneficiaries--whether the expenditures were capital or noncapital for example in united_states v norton supra the beneficiary sought to deduct payments that he made for interest accrued on the trust’s income_tax deficiency before and after the trust’s termination the court_of_appeals for the fifth circuit held that the beneficiary was not entitled to deduct the interest accrued before the trust’s termination because the obligation was not imposed upon the beneficiary rather the indebtedness was an obligation of the trust id pincite in 315_f2d_762 7th cir affg 37_tc_1119 the beneficiary claimed a deduction for legal expenses paid_by the trust to determine the owner of the trust’s property ie a capital_expenditure for which the trustee had failed to claim a deduction the court disallowed the deduction it reasoned that a taxpayer could not claim a deduction for expenses of management_conservation_or_maintenance_of_property_held_for_the_production_of_income unless the expenses were those of the taxpayer id pincite there the expenses were capital expenditures of the trust not of the beneficiary id similarly in herter v commissioner tcmemo_1961_19 the estate’s beneficiary sought to deduct certain travel_expenses that she paid in connection with the administration of her husband’s estate the court stated that even if the travel_expenses constituted ordinary and necessary expenses of the estate they were not deductible by the beneficiary because the estate of a decedent is an entity separate from its heirs under the federal tax law id see also 266_f2d_881 2d cir beneficiaries and trustees of the decedent were entitled to refunds of federal income taxes they paid on account of the trustees’ failure to deduct certain repair expenses from the trust’s distributable income because the trustees proved that they were entitled to the deductions lastly in 257_f2d_798 3d cir the estate’s beneficiaries claimed the estate’s net_operating_loss on their individual returns and sought refunds of the resulting overpayments the court disallowed the loss the taxpayers did not point to any relevant provision but rather asserted equitable arguments--fair treatment of the estate and its beneficiaries the court explained that equitable considerations cannot prevail in allowance of deductions id pincite because whether a deduction is permissible depends upon legislative grace and a taxpayer must ‘point to an applicable statute and show that he comes within its terms’ id pincite quoting 292_us_435 the court explained further that a loss may be claimed only by the taxpayer who sustained the loss id pincite there the loss was sustained by the estate not its beneficiaries the skore trust is an entity separate and apart from its beneficiaries the skore trust was required to take into account its income items and expenditures whether capital or otherwise under its accounting_method see sec_641 sec_643 its beneficiaries were required to take into account their share of the passed-through income items and allowable deductions or credits see sec_643 sec_652 sec_662 the skore trust did not deduct the sycamore property’s ordinary and necessary expenses if any see sec_162 or capitalize the sycamore property’s capital expenditures if any into its basis see sec_263 sec_1016 because the skore trust failed to account for the expenditures these items were not reflected in the beneficiaries’ allocable shares of distributable_net_income thus petitioners are not entitled to offset or reduce their share of the passed-through capital_gain by the expenditures that were not taken into account by the skore trust see sec_643 sec_652 sec_662 moreover petitioners have pointed to no code provision or any other authority allowing a beneficiary to use a trust’s expenses to offset or reduce the beneficiary’s share of the passed-through items of income or gain where the trust failed to take its items into account under its accounting_method see 3had the trustee taken the expenditures into account the skore trust and its beneficiaries would have had lower income_tax liabilities erdman v commissioner supra petitioners’ equitable arguments do not prevail upon the court see mellott v united_states supra pincite therefore petitioners are not entitled to use the expenditures mr skore made on behalf of the skore trust as an offset against or a reduction from his share of the passed- through capital_gain respondent’s determination is sustained iii gambling_losses as is relevant here sec_165 and c allows individuals a deduction for gambling_losses incurred in the trade_or_business of gambling or in a transaction entered into for profit gambling_losses are allowed only to the extent of the gains from wagering transactions sec_165 but gambling_losses are allowed only if substantiated see hardwick v commissioner tcmemo_2007_359 lutz v commissioner tcmemo_2002_89 revproc_77_29 sec_1 1977_2_cb_538 the purpose of this revenue_procedure is to provide guidelines to taxpayers concerning the responsibility for maintaining adequate_records in support of gambling winnings and losses see also sec_6001 a taxpayer must keep records sufficient to establish the amounts of the items required to be shown on his federal_income_tax return mr skore claims that he had gambling_losses to offset or reduce his gambling income he testified i have some records of my gambling_losses and we’re going back many many years ago and unfortunately i don’t know where they are now so i couldn’t produce anything he also testified that the casino keeps track of gamblers’ losses but the casino does not allow anyone to take the casino’s records on cross-examination mr skore testified i know they keep track of my time with my player’s card but track of my losses no i don’t know according to mr skore his gambling_losses for were around dollar_figure to dollar_figure petitioners have provided no evidence to substantiate the gambling_losses other than mr skore’s testimony the court does not accept his uncorroborated self-serving testimony see 294_f2d_328 4th cir affg 34_tc_845 87_tc_74 accordingly the court holds that petitioners are not entitled to offset the gambling winnings with the purported gambling_losses respondent’s determination is sustained iv accuracy-related_penalty initially the commissioner has the burden of production with respect to any penalty addition_to_tax or additional_amount sec_7491 the commissioner satisfies this burden of production by coming forward with sufficient evidence that indicates that it is appropriate to impose the penalty see 116_tc_438 once the commissioner satisfies this burden of production the taxpayer must persuade the court that the commissioner’s determination is in error by supplying sufficient evidence of reasonable_cause substantial_authority or a similar provision id in pertinent part sec_6662 and b and imposes an accuracy-related_penalty equal to percent of the underpayment that is attributable to negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 defines the term negligence to include any failure to make a reasonable attempt to comply with the provisions of this title and the term disregard to include any careless reckless or intentional disregard negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs sec_6664 is an exception to the sec_6662 penalty no penalty is imposed with respect to any portion of an underpayment if it is shown that there was reasonable_cause therefor and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs incorporates a facts_and_circumstances_test to determine whether the taxpayer acted with reasonable_cause and in good_faith the most important factor i sec_4because the court finds that petitioners were negligent or disregarded rules or regulations the court need not discuss whether there is a substantial_understatement_of_income_tax see sec_6662 fields v commissioner tcmemo_2008_207 the extent of the taxpayer’s effort to assess his proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer id petitioners conceded that they received and failed to report mr skore’s gambling income and his share of the skore trust’s passed-through capital_gain mr skore did not properly substantiate his gambling_losses as required by the code and the regulations in addition petitioners have pointed to no code provision allowing petitioners to offset or reduce mr skore’s share of the skore trust’s passed-through capital_gain by the expenditures he made with respect to the skore trust’s assets the court finds that respondent has met his burden of production petitioners were negligent and they did not establish a defense for their noncompliance with the code’s requirements respondent’s determination is therefore sustained to reflect the foregoing decision will be entered for respondent
